Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/23/2022 has been entered. Claims 1-16 and 18-22 remain pending in this application. Claim 1 has been amended. Claim 17 has been cancelled. Applicant's amendments to the claims have overcome each and every objection and 112(a) rejection set forth in the Non-Final Office Action mailed 05/23/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022, 07/14/2022, 08/24/2022, has been considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Regarding claim 1, the claims are directed to a method. 

Step 2A, prong 1:
Claim 1 recites the limitations comprising: A) selecting a defined countermeasure from a countermeasure library; B) determining an initial parameter set comprising at least one parameter and populating the countermeasure with the initial parameter set by populating all of the parameters in the parameter set, thereby creating a candidate countermeasure; C) applying the candidate countermeasure against the imminent radar threat; D) assessing an effectiveness of the applied countermeasure against the imminent radar threat; E) if defined effectiveness criteria are not met by the applied countermeasure, varying at least one of the parameters; F) repeating steps C) through E) until the defined effectiveness criteria are met, or until it is determined that the effectiveness of the applied countermeasure against the imminent radar threat cannot be further increased; and G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat, wherein in step E) varying the at least one parameter includes correlating changes in the at least one of the parameters with resultant changes in the RF waveforms emitted by the imminent radar threat.

The limitations A, B, D, E, and G, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The specification discloses that element C, when used in combination with elements A-G, is capable of being performed by a human observer (See at least [0025] and [0034]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls with the “mental processes” grouping of abstract ideas. 

The limitations C and F, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation with methods of organizing human activity but for generic components. That is, nothing in the claim element precludes the step from practically being performed by organized human activity. The specification discloses that element C is capable of being performed by a human observer (See at least [0025] and [0034]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the with methods of organizing human activity but for the recitation of generic components, then it falls with the “methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2:
The judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B:
As discussed above, there are no additional limitations in claim 1 beyond the abstract idea. The claim is not patent eligible.

The dependent claims 2-16 and 18 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims merely introduce the additional generic elements “machine intelligence” (claim 13) and “database”(claims 15 and 18); and performing the further narrowed abstract ideas of the dependent claims on the additional elements the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a generic computer components, in their ordinary capacity, as a tool to perform the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dark (US 7737883 B2), in view of Markel (US 20170160379 A1), in further view of Antonaitis (US 6181744 B1), hereinafter Antonaitis.

Regarding claim 19, Dark, as shown below, discloses a system for protecting an asset from a threat comprising the following limitations:
B) populate the selected defined countermeasure with an initial parameter set comprising at least one parameter to create a candidate countermeasure (See at least Col. 2 Lines 37-41 "One of the most critical factors in achieving this S-N ratio is placing the EA jamming signal in the correct geometric position to blind the threat receiver while the threat antenna is slewed in the direction of the PE" Col. 6. Lines 65-67 " Own aircraft navigational parameters for the PE and the EA are read into memory buffers where the information is used to initialize navigational parameters" Dark discloses a control of an electronic attack (EA) aircraft for use of protection for protected entities (PE). Dark further discloses a jamming countermeasure with a geometric positioning as a critical parameter.);
E) if defined effectiveness criteria are not met by the applied countermeasure, varying at least one of the parameters (See at least Figs. 23, 24, Col. 26-27 Lines 57-6 "In the preferred embodiment of the method, a value of the assigned Jam Effectivity Score (step 2415) will reflect the adequacy of the PE jamming coverage and the extent of the projected EA aircraft maneuvers" Col. 27 Lines 13-19 "The DMR processing (steps 2305 through 2450 of FIGS. 23 and 24 respectively) will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached, as when a speed change drops below an RF power interlock limit to prevent radiating sufficient jam power or until a time interval has elapsed" Dark discloses a jam effectivity score which is evaluated as criteria for varying parameters);
F) repeat steps C) through E) until the defined effectiveness criteria are met, or until the assessed effectiveness is maximized (See at least Figs. 23-24, 2305-2450, Col. 27 Lines 7-22 "The DMR processing (steps 2305 through 2450 of FIGS. 23 and 24 respectively) will thereby continue to adjust a given combination of parameters until it either no longer improves the score or until a pre-set limit is reached" Dark discloses iterating through all incremental changes to appropriate parameters, thus locating the maximum effectiveness.)

Dark does not explicitly disclose a Cognitive Electronic Warfare System (CEW) configured to A) selecting a defined countermeasure from a countermeasure library; C) apply the candidate countermeasure against the imminent radar threat; D) assess an effectiveness of the applied countermeasure against the imminent radar threat; G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat. However, Markel, in the same or in a similar field of endeavor, discloses:
a Cognitive Electronic Warfare System (CEW) configured to A) selecting a defined countermeasure (See at least [0031] “Various objects of the adaptive radar model 302 may be combined to result in a decision regarding what countermeasure to take currently about the emitter”) from a countermeasure library (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter");
C) apply the candidate countermeasure against the imminent radar threat (See at least Fig. 4, 416, [0042] "the EW system may engage the vehicle to take the appropriate countermeasures"); 
D) assess an effectiveness of the applied countermeasure against the imminent radar threat (See at least [0023] "The ARM may categorize known and unknown emitters, manage information of the emitters, estimate the effectiveness of an EA and determine which EA technique to use");
G) if the defined effectiveness criteria are met, designating the candidate countermeasure as an effective countermeasure against the imminent radar threat (See at least Fig. 3 and [0029] "This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure. The bookkeeping 308 information may indicate various metrics of effectiveness of the different countermeasures against different types of emitters").

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

The combination of Dark and Markel does not explicitly disclose an antenna configured to receive the hostile RF waveform; a receiver configured to amplify and digitize the hostile RF waveform. However, Antonaitis, in the same or in a similar field of endeavor, discloses:
an antenna configured to receive the hostile RF waveform (See at least Col. 2 Lines 55-67 “as shown, an electrical signal receiving system 10 includes an antenna 16, a receiver 11, a digitizer 12, a processor 13, a display unit 14, and a special function generator 15”)
a receiver configured to amplify and digitize the hostile RF waveform (See at least Col. 3 Lines 20-33 “Digitizer 20 includes an operational amplifier 21 and an analog-to digital convertor (ADC) 22. Resistors 25, 26, and 27 provide the necessary voltage biasing and feedback for operational amplifier 21. In addition, a resistor 23 and a capacitor 24 together act as a lowpass filter for receiving incoming video signals”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the receiver system disclosed by Antonaitis. One would have been motivated to do so in order to extract useful information, thereby allowing automatic actions to occur, such as countermeasures against hostile radars (See at least Col. 3 Lines 2-9).

Regarding claim 22, the combination of Dark, Markel, and Antonaitis, as shown in the rejection above, discloses all of the limitations of claim 19. Dark does not disclose a threat database and a waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database and to determine if the radar threat is known, novel, or ambiguous. However, Markel further discloses a threat database (See at least Fig. 4, 410, [0022] "Observable processing, that may track active emitters, may be linked to the MDF and may employ strategy, EA intent, and over-the-air observables to determine the effectiveness of EA response against in-library and out of library threats") and a waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database (See at least Fig.4, 412, [0040] "The observable history and other emitter characteristics may be compared with the MDF of known emitters at operation") and to determine if the radar threat is known, novel, or ambiguous (See at least Fig. 4, 402, [0022]). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the receiver system disclosed by Antonaitis with the system of countermeasure selection and application disclosed by Markel. One would have been motivated to do so in order to enable advanced electronic warfare (EW) capabilities. (See at least Markel [0003] “enable advanced EW capabilities such as autonomous electronic attack (EA) technique selection, inference of EA effectiveness, sharing with neighboring systems for cooperative attack, and storage for post-mission analysis”).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dark in view of Markel, in further view of Antonaitis as applied to claim 19 above, and further view of Zhang (CN 111366899 A), hereinafter Zhang.

Regarding claim 20, the combination of Dark, Markel, and Antonaitis, as shown above, discloses all the limitations of claim 19. The combination of Dark, Markel, and Antonaitis does not explicitly disclose that the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna. However, Zhang, in the same or in a similar field of endeavor, discloses that the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna (See at least [0040] “improved waveform selection algorithm, including two parts, the first part realizes the waveform selection, the external influence is input to the system through the change of SNR, and the transmitted waveform parameters are obtained through the waveform selection algorithm based on Kalman filtering”).  Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the receiver system disclosed by Antonaitis with the system of machine learning disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Regarding claim 21, the combination of Dark, Markel, and Antonaitis, as shown above, discloses all the limitations of claim 19. The combination of Dark, Markel, and Antonaitis does not explicitly disclose that the signal analyzer is further configured to use data-driven machine learning in step B) to select or generate the initial parameter set.  However, Zhang, in the same or in a similar field of endeavor, discloses that the signal analyzer is further configured to use data-driven machine learning in step B) to select or generate the initial parameter set (See at least [0015] and [0100] "The anti-reconnaissance waveform selection method based on criterion switching described in this paper takes interference and target state as input, and transmits waveform parameters as output, which realizes adaptive waveform selection and avoids the identification of adversaries").  Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of protecting an asset from a threat disclosed by Dark with the system of countermeasure selection and application disclosed by Markel with the receiver system disclosed by Antonaitis with the system of machine learning disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Allowable Subject Matter
Claims 1-16 and 18 would be be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in the office action.

The following is a statement of reasons for the indication of allowable subject matter:  Applicant included the indicated allowable subject matter of the original application’s claim 17 in claim 1 of the amended application.

Response to Arguments
Applicant’s arguments regarding the objection to the specification and 112(a) rejections filed 09/23/2022 have been fully considered and are persuasive. Examiner thanks applicant for clarification regarding 112(f) concerns. All objections and 112(a) rejections are overcome and withdrawn.

Applicant’s arguments regarding the 101 rejection have been fully considered but they are not persuasive. Examiner indicated in the previous rejection that claims 1-18 were rejected by 101. There was apparent confusion regarding the rejection of claim 17 by 101. Claims 16 and 17 were indicated to have allowable subject matter in regards to overcoming prior art. Applicant must still overcome the 101 issues regarding the rejection above.

Applicant’s arguments regarding 103 rejections of claims 1-16 and 18 have been fully considered and are persuasive in light of amendments. All 103 rejections of claims 1-16 and 18 are overcome and withdrawn.

Applicant’s arguments regarding 103 rejections have been fully considered but they are not persuasive for claims 19-22. Independent claim 19 was not amended corresponding to the amendment of claim 1. Examiner suggests that a similar amendment may place claims 19-22 in allowable condition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        




/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648